IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARBURG MEDICAL SALES CO.,                     :   No. 537 MAL 2021
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
PMA MANAGEMENT CORP. (BUREAU OF                :
WORKERS' COMPENSATION, FEE                     :
REVIEW HEARING OFFICE),                        :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.